Citation Nr: 0941287	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  03-05 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected type II 
diabetes mellitus (DM). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appeared and testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
February 2007.  A transcript of that hearing is of record. 

This case was previously before the Board in December 2008 
and was remanded for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review. 


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the Veteran's coronary artery disease was incurred or 
aggravated during service, or is proximately due to, the 
result of or aggravated by his service-connected type II 
diabetes mellitus.  


CONCLUSION OF LAW

Service connection for coronary artery disease, to include as 
secondary to service-connected type II diabetes mellitus, is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
October 2002, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in August 2004 
and July 2006.  The Board finds that the notices provided 
fully comply with VA's duty to notify as to content but not 
timing.  However, the Board finds that any deficiency as to 
timing has been cured by appropriate notice and subsequent 
adjudication in October 2006 and June 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).    

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in July 2007.  The Board 
also notes that a medical opinion was obtained in March 2009.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that his CAD is due to or aggravated by 
his service-connected type II diabetes mellitus.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

As acknowledged in two previous Board remands, the Veteran is 
diagnosed to have CAD.  The remaining question is whether his 
CAD is proximately due to, the result of or aggravated by his 
service-connected type II diabetes mellitus (DM), or is 
otherwise related to his active military service.  

To that end, the Board remanded the Veteran's claim in June 
2007 for a VA examination to obtain a medical opinion as to 
the etiology of his CAD.  In the Board's instruction, it 
stated that "[i]t is imperative that the examining physician 
review the appellant's pertinent medical records in the 
claims file."  VA examination was provided in July 2007.  
The examiner stated in the exam report that he had reviewed 
the claims file as well as records from CPRS (VA's 
computerized medical record system).  After examining the 
Veteran, the examiner diagnosed the Veteran to have DM, 
hypertension and CAD.  With regard to the etiology of the 
Veteran's CAD, the examiner noted that the Veteran has 
documented CAD requiring an OM-1 stent in 2004.  This was 
after his diagnosis of diabetes, therefore, it is at least as 
likely as not that his CAD was caused by or a result of his 
DM as it is a known risk factor for CAD.  Despite this 
opinion, the denial of the Veteran's claim was continued in 
an August 2007 Supplemental Statement of the Case and 
returned to the Board.  In December 2008, the Board found 
that remand was again necessary in order to ensure compliance 
with the prior remand instruction.  The Board noted that, 
although the VA examiner stated he reviewed the claims file, 
he apparently missed seeing the private treatment records in 
the claims file dated in July 1995 and October 1998 showing 
that CAD was noted prior to the Veteran being diagnosed to 
have DM in 2001.  Thus, the Board found the examiner's 
statement that the Veteran's DM predated his CAD to be 
inaccurate, and remanded the Veteran's claim to obtain a new 
nexus opinion that takes into account the pertinent medical 
records.

The Veteran's claims file was returned to the VA Medical 
Center in February 2009.  In March 2009, a medical opinion 
was submitted.  The report indicates that the medical opinion 
is based upon a careful review of the claims file including 
private and VA medical records.  The reviewing physician 
opined that the Veteran's CAD is less likely as not (less 
than 50/50 probability) caused by or a result of DM.  In 
setting forth his rationale, the reviewing physician stated 
that the Veteran was diagnosed with DM in 2001, but had a 
long history of hypertension, hyperlipidemia and chest pain 
dating back to the 1990s.  It was noted that the Veteran was 
hospitalized in July 1995 to rule out a myocardial infarction 
due to chest pain, and his recurrent chest pain prompted a 
work up including a thallium scan in May 2001, which showed 
"evidence of mild to moderate ischemia involving the 
inferior, inferoapical, and inferoseptal wall with ejection 
fraction of 59%."  He also had an exercise dual isotope 
myocardial perfusion study in April 2001, which showed 
"findings are consistent with mild to moderate ischemia 
involving the inferior, inferoapical and inferoseptal 
segments."  The reviewing physician noted that, at this 
time, a heart catheterization could have revealed the extent 
of the Veteran's CAD, but he refused to have the procedure.  
The Veteran's chest pain continued to get worse and he had a 
stent placed after the 2004 heart catheterization.  The 
reviewing physician stated that the Veteran, however, has 
other risk factors for developing CAD besides DM, including 
family history (mother with history of coronary artery bypass 
graft), obesity, hyperlipidemia and hypertension.  Based on 
this evidence, the reviewing examiner stated that the 
Veteran's CAD had its onset prior to his DM.  Furthermore, 
the reviewing physician stated that he found no objective 
evidence of aggravation beyond normal disease progression.

Thus, the Board finds that this March 2009 medical opinion is 
the more probative and persuasive medical opinion as to 
whether there is a medical link between the Veteran's CAD and 
his service-connected DM.  The July 2007 VA examiner's 
opinion is clearly based upon an inaccurate factual basis 
and, thus, has no probative value.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 
(1993) (stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual 
background).

Furthermore, a review of the available VA and private 
treatment records in the claims file does not demonstrate 
that the Veteran's CAD was either caused or aggravated by his 
service-connected DM.  As previously mentioned, the private 
medical records clearly show the Veteran's CAD predated his 
DM.  Moreover, they fail to show any medical opinion by any 
treating physician linking the Veteran's CAD to his DM or 
indicating that the Veteran's DM has aggravated his CAD 
beyond its natural progression.

The only evidence indicating a relationship exists between 
the Veteran's CAD and his DM, therefore, is his own lay 
opinion.  (See Veteran's statements in support of claim and 
February 2007 videoconference hearing testimony.)  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  However, the 
etiology and diagnosis of the Veteran's CAD are medical 
issues beyond the expertise of a layperson.  Thus, the Board 
finds that the Veteran's lay assertions are not competent or 
sufficient to support the claim for service connection.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board finds that the competent and persuasive 
medical evidence of record establishes that the preponderance 
of the evidence is against finding that the Veteran's CAD is 
proximately due to, the result of or aggravated by his 
service-connected DM.  The preponderance of the evidence 
being against the claim for service connection on a secondary 
basis, the benefit of the doubt doctrine is not applicable 
and the claim must be denied on that basis.

However, the Board must also consider whether the Veteran is 
entitled to service connection on a direct or presumptive 
basis.  See Combee v. v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be established for a current disability 
on the basis of a presumption under the law that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309(a).  

A review of the Veteran's service treatment records fail to 
show any complaints of, treatment for or diagnosis of CAD in 
service or for many years after service (first mention of CAD 
not seen in post-service treatment records until 1995).  
Thus, the service treatment records fail to show chronic 
heart disease had its onset in service and there is no post-
service medical evidence of either a continuity of 
symptomatology or a medical nexus between any injury or 
disease incurred in service and the Veteran's current CAD.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that the Veteran's CAD is 
related to his active military service or may be presumed to 
be so.  See  38 C.F.R. §§ 3.303, 3.307 and 3.309(a).  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not for 
application, and service connection must be denied on both a 
direct and presumptive basis.

On conclusion, the Board finds that service connection for 
CAD, including as secondary to service-connected DM, is not 
warranted, and the Veteran's claim is denied.


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected type II diabetes mellitus, is 
denied. 




____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


